Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION		    
                                          SPECIFICATION OBJECTION
Insertion of continuing data of PCT and Belgium and France Foreign Priority documents at beginning of the specification is needed.  

                                                       REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 29, 30 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015192778 (A) (11/05/2015).
JP teaches an aqueous composition of tannic acid and polyurethane and automobile cabin air filters comprising a nonwoven fiber sheet/fabric impregnated with the aqueous composition of tannic acid and polyurethane in a section of “SOLUTION” at page 1 and in [0010], [0014] and [0037].
JP teaches a ratio of polyurethane and the polyphenol compound being 5:1 to 1:1 which would meet claims 29-30.
Thus, the instant invention lacks novelty.

Claims 20, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson et al. (US 7,947,333).
Eriksson et al. teach an aqueous coating composition comprising tannic acid and a polymer of acryl or urethane or silane in abstract and at col. 6, line 65 to col. 7, line 37 meeting claim 20.
Eriksson et al. teach 0.01-15 g/L of the tannic acid and 0.01-15 g/L of the polymer or 0.01-10 g/L of the silane at col. 8, lines 18-50 meeting claims 29 and 30.
Thus, the instant invention lacks novelty.

Claims 20 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2010/0209530 A1).
Yamada teaches a fabric impregnated with an acrylic emulsion binder comprising an anti-allergen agent comprising a mixture of lamellar zirconium phosphate or silica alumina and tannic acid in [0098-0101] and table 4 meeting claim 20.  The recited “comprising” of claim 20 would permit presence of other components such as lamellar zirconium phosphate or silica alumina.
 The transitional term “comprising” of claim 20 is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Further, Yamada teaches a fabric impregnated with an acrylic emulsion binder comprising the tannic acid in [0104] as a comparative example 2-2 also meeting claim 20.  
Yamada teaches nonwoven fabric in line 13 of [0043] and articles thereof such as filters for air cleaners or air conditioners in [0050] which would encompass a cabin air filter of claims 35-37 since there would be limited air conditioners such as for a car, houses and offices and vacuum cleaners.  A court held that very limited choice is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
	Thus, the instant invention lacks novelty.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 7,947,333) as applied to claim 20, 29 and 30 above, and further in view of Yang et al. (US 2014/0147631 A1).
The instant claims 21-26 further recites 3-glycidoxypropyltrimethoxysilane over a silane taught by Eriksson et al.
	The 3-glycidoxypropyltrimethoxysilane is well-known silane coupling/adhesion improving agent used in a coating composition as taught by [0197] of Yang et al.  The 3-glycidoxypropyltrimethoxysilane is same as γ-glycidoxypropyltrimethoxysilane of claim 26.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known silane coupling/adhesion improving agent such as the 3-glycidoxypropyltrimethoxysilane used in a coating composition taught by Yang et al. in Eriksson et al. since Eriksson et al. teach employing the silane absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015192778 (A) (11/05/2015) as applied to claims 20, 29, 30 and 35-37 above, and further in view of Matsushita et al. (US 2010/0272668 A1).
The instant claims 38 and 39 further recite a fiber size of nonwoven filter over JP.
Matsushita et al. teach air filters comprising fibers having a size of 2-50 dtex in [0061].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known air filters comprising fibers having a size of 5-30 or 10-20 dtex falling within the 2-50 dtex taught by Matsushita et al. in JP since the air filter utilizing the instant dtex is well-known as taught by Matsushita et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2010/0209530 A1) as applied to claims 20 and 35-37 above, and further in view of Matsushita et al. (US 2010/0272668 A1).
The instant claims 38 and 39 further recite a fiber size of nonwoven filter over Yamada.
Matsushita et al. teach air filters comprising fibers having a size of 2-50 dtex in [0061].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known air filters comprising fibers having a size of 5-30 or 10-20 dtex falling within the 2-50 dtex taught by Matsushita et al. in Yamada since the air filter utilizing the instant dtex is well-known as taught by Matsushita et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 31-34 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015192778 (A) (11/05/2015) as applied to claims 20, 29, 30 and 35-37 above, and further in view of Inagaki et al. (US 2006/0278086 A1) and DE102013021071 (A1) (June 18, 2015).
JP teaches an aqueous solution or dispersion having a polyphenol compound in a concentration of 1-40% and a ratio of polyurethane and the polyphenol compound being 5:1 to 1:1 which would make claims 31-34 obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Further, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
JP further teaches a method of obtain the filter in para. (2) in [0010] of page 4 and in claims 5-7.
1.  The filter medium is impregnated with an aqueous composition of tannic acid and polyurethane.
2.  Laminating a deodorizing filter material and/or a gas removing layer to the above impregnated filter.
The instant invention further recites a particle filter layer of nonwoven microfibers over JP.
Inagaki et al. teach a dust collection filter bonded to polyphenol impregnated nonwoven fabric with finer opening which would also provide strength to the filter in [0088] and [0157].  The dust collection filter would be same as the particle filter layer.  The nonwoven fabric with finer opening would comprise nonwoven microfibers since there would be a few different fibers forming the nonwoven fabric with finer opening.  A court held that very limited choice is anticipation and thus the nonwoven microfibers would be a least obvious.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).
DE teaches a filter comprising the instant particular filter layer/odor filter layer/anti-allergenic filter layer in [0014].  The odor filter layer would meet the recited layer capturing gaseous pollutants of claims 40-42.
  Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instantly recited ratios and wt.% of components for an aqueous solution or dispersion having a polyphenol compound and polyurethane in JP since JP teaches such modifications/ranges and further to utilize a dust collection filter taught by Inagaki et al. and DE on a gas removing layer laminated impregnated filter medium is with an aqueous composition of tannic acid and polyurethane in JP since the air filter utilizing the dust collection filter providing strength to the filter is well-known as taught by Inagaki et al. and DE absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 20, 27-31 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/148160 in view of JP 2015192778 (A) (11/05/2015) and/or EP 1985350.
WO teaches a biocidal aqueous composition comprising the instant film-forming polymers in [0052-0056] and example 1 comprising silane oligomer, film forming polymer, ethanol, water and a biocide.  A ratio of the film forming polymer and the biocide of the example 1 would meet claims 29 and 30.  The ethanol would meet claim 28.  WO teaches other film-forming polymers in [0053]. WO teaches fibers or other surface of porous air filter cartridge coated (i.e. impregnated) with the composition in [0060].  
WO teaches a composition comprising a biocide (i.e. polymeric biguanide) and zinc pyrithione recited in claim 27 in example 3.  
The instant invention further recites an aqueous composition comprising tannic acid or an alternative polyphenoilic compound of oleuropein extract from olive leaf over the example 1.
WO further teaches phenol derivatives as the biocides in [0024].
The tannic acid encompassing the phenol derivatives is one of the well-known anti-allergens in the art.
JP teaches an aqueous composition of tannic acid and polyurethane and automobile cabin air filters comprising a nonwoven fiber sheet/fabric impregnated with the aqueous composition of tannic acid and polyurethane in a section of “SOLUTION” at page 1 and in [0010], [0014] and [0037].  JP teaches a ratio of polyurethane and the polyphenol compound being 5:1 to 1:1 which would meet claims 29-30.  JP teaches an aqueous solution or dispersion having a polyphenol compound in a concentration of 1-40% and a ratio of polyurethane and the polyphenol compound being 5:1 to 1:1 which would make claims 31-34 obvious.  
EP teaches “olea europaea” from an olive leaf extract as an anti-allergen in [0007] which would meet the instant oleuropein extract from olive leaf.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known phenol derivatives such as the tannic acid taught by JP and/or the “olea europaea” of EP for obtaining an aqueous composition of WO since WO further teaches phenol derivatives encompassing the tannic acid taught by JP and the “olea europaea” of EP absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Eriksson et al. (US 7,947,333) in view of EP 1985350.
The instant claim 20 further recites an alternative polyphenoilic compound of oleuropein extract from olive leaf over Eriksson et al.
Eriksson et al. teach phenolic compounds and their derivative as anti-allergens at col. 7, line 6.
EP teaches “olea europaea” from an olive leaf extract as an anti-allergen in [0007] which would meet the instant oleuropein extract from olive leaf.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the “olea europaea” from an olive leaf extract as an anti-allergen taught by EP in Eriksson et al. since Eriksson et al. phenolic compounds and their derivative encompassing the olea europaea from an olive leaf extract taught by EP absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 5, 2022                                                     /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762